Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 is acknowledged. Accordingly, the information disclosure statement has been considered and an initialed copy enclosed herewith.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All previous rejections are hereby withdrawn in view of applicants amendments to the claims in the response filed 01/25/2021.  The restriction requirement (mailed 10/02/2019) between product and methods of treatment claims is hereby withdrawn and method claims rejoined. Claims 193, 195, 197, 199, 219, 223, 228-229, 234, 237, 239, 248-249, 252-260, 262, 265, 268, 271, 274, 277, 279-281 and 284-303 are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Meera Natarajan/Primary Examiner, Art Unit 1643